Citation Nr: 1025032	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right ribcage.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Petersburg, 
Florida, that granted service connection for left radial nerve 
cutaneous branch damage (10 percent), left wrist scar 
(noncompensable), chronic lumbar strain (noncompensable), 
deviated septum (noncompensable), and denied service connection 
for right rib cage pain, arthralgia of the hands, right little 
finger disability, bilateral hearing loss, and tinnitus. 

By way of history, the Board notes that Veteran expressed 
disagreement with all issues, except the left radial nerve claim.  
The RO issued a statement of the case in June 2008; however, the 
Veteran limited his appeal to the issues of entitlement to 
service connection for right rib cage pain, hearing loss, and 
tinnitus.  Thus, the remaining issues (left wrist scar, lumbar 
strain, deviated septum, and right little finger) that he 
initially expressed disagreement with are not in appellate 
status, as he did not perfect an appeal of those issues.  (Under 
VA regulations, an appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2009)).

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the haring 
transcript is of record.




FINDINGS OF FACT

1.  In May 2010, the Veteran indicated that he wanted to withdraw 
his appeal seeking entitlement to service connection for hearing 
loss.

2.  The competent medical evidence does not show that the Veteran 
has been currently diagnosed with a disability of the right rib 
cage.  

3.  Resolving any doubt in the Veteran's favor, his tinnitus had 
its onset during active service. 


CONCLUSIONS OF LAW

1.   The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to service 
connection for hearing loss are met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A disability of the right ribcage was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Dismissal

During the pre-hearing conference in May 2010, the Veteran 
indicated that he wished to withdraw from his appeal the issue of 
entitlement to service connection for hearing loss.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2009).  
The Veteran's statements at the pre- hearing conference and 
during the hearing have been transcribed and reduced to writing; 
therefore his withdrawal of this issue is valid.  Once the 
Veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board does 
not have jurisdiction to review the issues of entitlement to 
service connection for hearing loss, and therefore, that claim is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

With regard to the service connection claim for tinnitus, without 
deciding whether the notice and development requirements of VCAA 
have been satisfied, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim.  This is so 
because the Board is taking action favorable by awarding service 
connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the service connection claim for a right ribcage 
disability, VCAA notice was provided to the Veteran in December 
2007.  This letter informed the Veteran of what evidence was 
required to substantiate his claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The claim was 
readjudicated by way of a June 2008 statement of the case.

VA also has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, private medical evidence, and medical evidence from the 
VA Medical Center in Gainesville dated through May 2010.  The 
Veteran was afforded a personal hearing and a VA examination.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

III.  Legal Criteria - Service Connection

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Right Rib Cage

The Veteran is seeking service connection for a disability of the 
right rib cage.  

During service in March 2007, the Veteran was seen due to a 
residual mouth abrasion.  At that time, the Veteran complained of 
rib pain which he related to a previous altercation.  There was 
no shortness of breath.  No musculoskeletal abnormality was 
found.  

During a September 2007 VA general medical examination, the 
Veteran reported that, during service, he was attacked by fellow 
service members and was kicked in the ribs.  He did not get an x-
ray and indicated that pain in the ribcage gradually resolved.  
On September 2007 VA examination, the examiner noted that there 
was no evidence of tenderness, or pain to palpation of the 
Veteran's ribcage, no pain on forced expiration or inspiration, 
and no constitutional signs of bone disease such as anemia, 
weight loss, fever or other problems.  The examiner diagnosed the 
Veteran with traumatic rib injury, bilaterally, noting that there 
is no residual ongoing pain or other limitation. 

The Veteran has not indicated what, if any, current disability 
has resulted from the injury to the right ribcage in service and 
none is shown.  In the absence of a current disability manifested 
by right rib cage pain, there is no valid claim of service 
connection.  See Brammer, supra.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110 (West 2002); see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).

Although there was no reported pain on the current examination, 
the Board notes that the Veteran is competent to report pain.  
See Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2).  In any event, the Board notes that pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (the claimant was seeking service 
connection for a neck disability and an increased rating for a 
low back disability.  On the issue of service connection, the 
Court held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a disability 
for which service connection may be granted.  Subsequently, the 
Federal Circuit dismissed the issue of service connection stating 
it was precluded from reviewing the factual determinations of the 
Board or the Court.)  In this case, there is no evidence of a 
diagnosed underlying disability manifested by right rib cage 
pain.  As the preponderance of the evidence is against the 
Veteran's service connection claim for right rib cage disability, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  The claim must therefore be 
denied.

Tinnitus

The Veteran is also seeking service connection for tinnitus, 
which he attributes to in-service noise exposure.  


Service treatment records do not show tinnitus complaints, 
treatment, or diagnoses.  As noted, however, the Veteran's MOS 
was a jet aircraft mechanic, thus exposure to in-service acoustic 
trauma is conceded.

A diagnosis of tinnitus is first shown on the August 2007 VA 
audiological examination report.  Subsequent VA and private 
medical evidence also confirms a diagnosis of tinnitus.

With regard to the etiology of the Veteran's tinnitus, the August 
2007 VA examiner opined that the Veteran's tinnitus is less 
likely related to his military service as there is no evidence of 
high frequency hearing loss.  The examiner stated that the 
etiology of the Veteran's tinnitus is unknown.

On the other hand, the Veteran has submitted an August 2010 
opinion from Dr. J.F., a private otolaryngologist.  According to 
such opinion, Dr. J.F. indicated that the Veteran currently has 
tinnitus in the right ear which is caused by or a result of 
exposure to noise from his MOS duties working with air frame 
hydraulics and sheet metal aboard the aircraft carrier.  Dr. J.F. 
also noted that the damage in the right ear is consistent with 
noise exposure and is directly caused by his military service.

Although there is no evidence of tinnitus during service, the 
Board finds credible the Veteran's contention that he was exposed 
to acoustic trauma given his MOS and the fact that he was 
diagnosed with tinnitus only two months after his discharge from 
service.  As there is one favorable etiology opinion and one 
unfavorable etiology opinion, the Board finds that the evidence 
of record is in relative equipoise as to whether the Veteran's 
tinnitus is related to his military service, and therefore must 
conclude that service connection for tinnitus may be warranted.  



ORDER

The appeal seeking service connection for hearing loss is 
dismissed.

Entitlement to service connection for a disability of the right 
ribcage is denied.

Entitlement to service connection for tinnitus is allowed, 
subject to the laws and regulations governing monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


